Appeal by the defendant from a judgment of the County Court, Westchester County (DiBella, J.), rendered January 18, 2008, convicting him of manslaughter in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By pleading guilty, the defendant forfeited appellate review of his claims of ineffective assistance of counsel which do not directly involve the plea-bargaining process (see People v Russell, 58 AD3d 759, 760 [2009]; People v Tucker, 44 AD3d 801 [2007]). The defendant’s contention that defense counsel was ineffective for failing to procure a ruling on the issues raised at the suppression hearing, and that this rendered his plea of guilty involuntary, is without merit (see People v Reynolds, 27 AD3d 668, 669 [2006]). The record shows that defense counsel rendered meaningful representation to the defendant at all stages of the proceedings (see People v Benevento, 91 NY2d 708, 712 [1998]; People v Baez, 52 AD3d 840 [2008]; People v Holland, 44 AD3d 874, 874-875 [2007]). Rivera, J.P., Santucci, Chambers and Hall, JJ., concur.